Citation Nr: 9927750	
Decision Date: 09/27/99    Archive Date: 10/05/99

DOCKET NO.  98-03 560A	)	DATE
	)
	)


THE ISSUE

Whether there was clear and unmistakable error (CUE) in the 
Board of Veteran's Appeals' February 1998 decision denying 
entitlement to service connection for a psychiatric disorder 
and entitlement to service connection for residuals of 
exposure to hazardous materials (Formaldehyde and "Zylene" 
or "Xylene"), including an allergic skin rash.. 


ATTORNEY FOR THE BOARD

John J. Crowley, Counsel


INTRODUCTION

The veteran served on active duty from November 1968 to 
September 1972.  His military occupational specialty was that 
of a chemical technician.

This case comes before the Board of Veteran's Appeals (Board) 
on motion by the moving party alleging CUE in a February 1998 
Board decision.





FINDINGS OF FACT

1.  In February 1988, the Board issued a decision in which it 
concluded that the claims of entitlement to service 
connection for a psychiatric disorder and the residuals of 
exposure to hazardous materials (Formaldehyde and "Zylene" 
or "Xylene"), including an allergic skin rash, was not 
supported by cognizable evidence showing that the claims were 
plausible or capable of substantiation.  Consequently, the 
claims were found not well grounded.

2.  The Board's decision of February 1998 was supported by 
evidence then of record, and it is not shown that the 
applicable statutory and regulatory provisions existing at 
that time were ignored or incorrectly applied.


CONCLUSION OF LAW

The Board's February 1998 decision did not contain CUE.  38 
U.S.C.A. § 7111 (West Supp. 1998); 64 Fed. Reg. 2134-2141 
(January 13, 1999) and 64 Fed. Reg. 7090-91 (February 12, 
1999) (to be codified at 38 C.F.R. §§ 20.1400-20.1411).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

The veteran filed an original claim for compensation benefits 
in September 1996.  In February 1998, the Board denied the 
veteran's claims.  The Board found that the evidence of 
record at that time did not clinically confirm the presence 
of a claimed psychiatric disorder or a claimed chronic 
residual due to exposure to hazardous materials, including an 
allergic skin rash.  In the absence of proof of a present 
disability, the Board concluded that there could be no valid 
claim.  The Board cited to the U.S. Court of Appeals for 
Veterans Claims (Court) decisions in Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), Brammer v. Derwinski, 3 Vet. App. 223, 
225 (1992), Rabideau v. Derwinski, 2 Vet. App. 141, 142-43 
(1992), and Espiritu v. Derwinski, 2 Vet. App. 492 (1992), in 
support of the determination to find the claims not well 
grounded.

In March 1998, the moving party sought reconsideration of the 
Board's February 1998 determination.  At that time, the 
veteran stated that the VA had access to medical records in 
the possession of the U.S. Navy that he could not obtain.  
Reconsideration of this determination was denied in May 1998.  
In March 1999, the Board provided to the moving party a copy 
of the pertinent regulations regarding a request for CUE 
review of a Board decision.  In March 1999, the moving party 
requested revision of the Board's February 1998 decision 
based on CUE.  As grounds for the revision, he contended 
"that the correct facts, as they were known at the time, 
were not before the Board."

Analysis

Motions for review of prior Board decisions on the grounds of 
CUE are adjudicated pursuant to the Board's Rules of Practice 
at 64 Fed. Reg. 2134-2141 (1999) and 64 Fed. Reg. 7090-91 
(February 12, 1999) (to be codified at 38 C.F.R. §§ 20.1400-
1411).  Pursuant to 64 Fed. Reg. 2134, 2139 (1999) (to be 
codified at 38 C.F.R. § 20.1404(b)), the motion alleging CUE 
in a prior Board decision must set forth clearly and 
specifically the alleged CUE, or errors of fact or law in the 
Board decision, the legal or factual basis for such 
allegations, and why the result would have been different but 
for the alleged error.  Non-specific allegations of failure 
to follow regulations or failure to give due process, or any 
other general, non-specific allegations of error, are 
insufficient to satisfy the requirement of the previous 
sentence.  Motions that fail to comply with the requirements 
set forth in this paragraph shall be denied.  Examples of 
situations that are not CUE include, but are not limited to, 
a disagreement as to how the facts were weighed or evaluated, 
64 Fed. Reg. 2134, 2139 (1999) (to be codified at 38 C.F.R. § 
1403(d)(3)), and a failure of the duty to assist, 64 Fed. 
Reg. 2134, 2139 (1999) (to be codified at 38 C.F.R. 
§ 1403(d)(2)).

In this case, the moving party has failed to provide any 
basis for his conclusion that the Board's February 1998 
decision is clearly and unmistakably erroneous.  He has only 
made the bare allegation that the correct facts, as they were 
known at the time, were not before the Board at the time of 
the February 1998 decision.  He has not specifically 
identified any "correct fact" that was not before the 
Board, nor has he identify how such a "correct fact" would 
have compelled the conclusion that a different outcome was 
warranted.  As stated by the Court, for CUE to exist:  

(1) "[e]ither the correct facts, as they 
were known at that time, were not before 
the adjudicator (i.e., more than a simple 
disagreement as to how the facts were 
weighed or evaluated), or the statutory 
or regulatory provisions extant at the 
time were incorrectly applied," (2) the 
error must be "undebatable" and the 
sort "which, had it not been made, would 
have manifestly changed the outcome at 
the time it was made," and (3) a 
determination that there was [clear and 
unmistakable error] must be based on the 
record and law that existed at the time 
for the prior adjudication in question.

Damrel v. Brown, 6 Vet. App. 242, 245 (1994) (quoting Russell 
v. Principi, 3 Vet. App. 310, 313-14 (1992)).  

The Board wishes to emphasize that the Court has consistently 
stressed the rigorous nature of the concept of CUE.  "Clear 
and unmistakable error is an administrative failure to apply 
the correct statutory and regulatory provisions to the 
correct and relevant facts; it is not mere misinterpretation 
of facts."  Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 
(1991). CUE "are errors that are undebatable, so that it can 
be said that reasonable minds could only conclude that the 
original decision was fatally flawed at the time it was 
made."  Russell, 3 Vet. App. at 313.  "It must always be 
remembered that [clear and unmistakable error] is a very 
specific and rare kind of 'error.'"  Fugo v. Brown, 6 Vet. 
App. 40, 43 (1993).  A disagreement with how the Board 
evaluated the facts is inadequate to raise the claim of clear 
and unmistakable error.  Luallen v. Brown, 8 Vet. App. 92, 95 
(1995). 

The veteran has stated that the VA has access to medical 
records in the possession of the U.S. Navy that he could not 
obtain.  The veteran's service medical records have been 
associated with his VA claims folder and they appear 
complete.  An attempt to obtain additional records from the 
U.S. Navy in March 1997 was unsuccessful.  In any event, as 
noted within 64 Fed. Reg. 2134, 2139 (1999) (to be codified 
at 38 C.F.R. § 1403(d)(2)), a failure of the duty to assist 
can not be CUE.

After review of the evidence of record, the undersigned 
concludes that the moving party has not set forth specific 
allegations of CUE in either fact or law within the February 
1998 decision by the Board.  Accordingly, in the absence of 
such specific allegations, he has not raised a valid claim of 
CUE and the motion is denied.


ORDER

The motion for revision of the February 1998 Board decision 
on the grounds of CUE is denied.


		
	Richard B. Frank
Member, Board of Veterans' Appeals

 


